 

DEMAND GRID NOTE

 

Dated: As of February 11, 2016

 

1. PROMISE TO PAY. For value received, PLASTIC2OIL, INC., a corporation
organized under the laws of the State of Nevada, with an address of 20 Iroquois
Street, Niagara Falls, NY 14303 (the “Borrower”) promises to pay to the order of
RICHARD HEDDLE, having an address of 721 Miles Road, Hannon Ontario, Canada,
LOR1PO (the “Lender”) or as otherwise specified by the Lender or any transferee
of this Demand Grid Note (the “Note”), in lawful money of the United States and
immediately available funds, ON DEMAND:

 

(a) the aggregate outstanding principal amounts of all advances made from time
to time under this Note (the “Outstanding Principal Amount”);     (b) interest,
calculated on the basis of a 365-day year or a 366-day year, as the case may be,
on the Outstanding Principal Amount from and including the date hereof to but
not including the date the Outstanding Principal Amount is paid in full at a
rate per year that shall on each day be equal to the lesser of (i) the highest
rate permitted by applicable law or (ii) 12% per annum; and     (c) the
reasonable fees and disbursements of counsel incurred at any time by the Lender
in endeavoring to collect any amount payable under this Note or preserve or
exercise any right or remedy of the Lender pursuant to this Note.

 

2. INTEREST RATE FOLLOWING DEMAND. If the Borrower fails to pay any amount under
this Note following demand for payment, interest shall thereafter accrue on the
Outstanding Principal Sum at a rate equal to 15% per annum.

 

3. AVAILABILITY OF ADVANCES. The advances under this Note shall be made in the
sole and absolute discretion of the Lender, except Lender commits to make
advances totaling $200,000 during the period from the date of this Note until
March 31, 2016; provided such commitment shall terminate if the Borrower
commences or there is commenced against the Borrower any bankruptcy or
insolvency proceeding. No refusal by the Lender to make any advance shall affect
the Borrower’s obligation to repay the principal amount of each advance, the
Borrower’s obligation to pay interest on the outstanding principal amount of
each advance that has been or is thereafter made or any other obligation of the
Borrower to the Lender under this Note or otherwise.

 

4. SCHEDULE OF ADVANCES. The Lender may set forth on the schedule attached to
and made a part of this Note or on any similar schedule or loan account
(including, but not limited to, any similar schedule or loan account maintained
in computerized records) annotations evidencing (a) the date and principal
amount of each advance, (b) the date and amount of each payment applied to the
Outstanding Principal Amount and (c) the Outstanding Principal Amount after each
advance and each such payment. Each such annotation shall, in the absence of
manifest error, be conclusive and binding upon the Borrower. No failure by the
Lender to make and no error by the Lender in making any annotation on such
attached schedule or any such similar schedule or loan account shall affect the
Borrower’s obligation to repay the principal amount of each advance, the
Borrower’s obligation to pay interest on the outstanding principal amount of
each advance or any other obligation of the Borrower to the Lender under this
Note or otherwise.

 

 

 - 2 - 

 

5. REPAYMENTS BEFORE DEMAND. The Borrower shall have the option before any
demand has been made by the Lender under this Note of paying the Outstanding
Principal Amount in whole or in part without any premium or penalty.

 

6. AMOUNTS IMMEDIATELY DUE; WAIVERS. The Outstanding Principal Amount and all
interest and other amounts payable pursuant to this Note and remaining unpaid
shall, without any notice, demand, presentment or protest of any kind (each of
which is knowingly, voluntarily, intentionally and irrevocably waived by the
Borrower), automatically become immediately due if the Borrower commences or
there is commenced against the Borrower any bankruptcy or insolvency proceeding.
To the maximum extent permitted under applicable law, the Borrower knowingly,
voluntarily, intentionally and irrevocably waives (a) any notice, demand,
presentment or protest of any kind in connection with this Note and (b) ANY
RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER RELATING TO THIS NOTE.

 

7. GOVERNING LAW; CONSENT TO JURISDICTION. This Note shall be governed by and
construed, interpreted and enforced in accordance with the law of the State of
New York without regard to the law of any other jurisdiction. THE BORROWER
CONSENTS IN EACH ACTION OR OTHER LEGAL PROCEEDING COMMENCED BY THE LENDER
ARISING OUT OF OR RELATED TO THIS NOTE TO THE NONEXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEW YORK; WAIVES PERSONAL SERVICE
OF PROCESS; AND AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED BY THE LENDER BY
REGISTERED MAIL TO THE BORROWER AT THE ADDRESS SET FORTH BELOW OR IN ANY MANNER
ALLOWED BY THE STATE OF NEW YORK OR THE FEDERAL LAWS OF THE UNITED STATES. THE
BORROWER WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER
LEGAL PROCEEDING.

 

8. MISCELLANEOUS. This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Lender and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Lender. All
rights and remedies of the Lender under applicable law and this Note or
amendment of any provision of this Note are cumulative and not exclusive. No
single, partial or delayed exercise by the Lender of any right or remedy shall
preclude the subsequent exercise by the Lender at any time of any right or
remedy of the Lender without notice. No waiver or amendment of any provision of
this Note shall be effective unless made specifically in writing by the Lender.
No course of dealing or other conduct, no oral agreement or representation made
by the Lender, and no usage of trade, shall operate as a waiver of any right or
remedy of the Lender. No waiver of any right or remedy of the Lender shall be
effective unless made specifically in writing by the Lender. Borrower agrees
that in any legal proceeding, a copy of this Note kept in the Lender’s course of
business may be admitted into evidence as an original. This Note is a binding
obligation enforceable against Borrower and its successors and assigns and shall
inure to the benefit of the Lender and its successors and assigns. If a court
deems any provision of this Note invalid, the remainder of the Note shall remain
in effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

 

 - 3 - 

 

9. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address in the Lender’s records) or to the Lender (at the address on
page one). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express).

 

  PLASTIC2OIL, INC.         By: /s/ Rahoul S. Banerjea   Name: Rahoul S.
Banerjea   Title: Chief Financial Officer

 

 

 - 4 - 

 

SCHEDULE OF ADVANCES AND PAYMENTS

 

Date Advanced   Principal
Amount Advanced   Date Paid   Amount Paid   Outstanding
Principal Amount                                                                
                         

 

 

 

